


Exhibit 10.1.1


FIRST AMENDMENT TO
CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of July 26, 2012 (this
“Amendment”), to the Existing Credit Agreement (such capitalized term and other
capitalized terms used in this preamble and the recitals below shall have the
meanings set forth in, or are defined by reference in, Article I below) is among
THE HAIN CELESTIAL GROUP, INC., a Delaware corporation (the “Borrower”), each
lender party hereto (collectively, the “Lenders” and individually, a “Lender”)
and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer (the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Existing Lenders and the Administrative Agent are
parties to the Credit Agreement, dated as of July 6, 2010 (as amended or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”,
and as amended by this Amendment and as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Credit Agreement”); and
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Existing Credit Agreement as set forth below and the Lenders are willing, on
the terms and subject to the conditions hereinafter set forth, to make such
amendments to the Existing Credit Agreement.
NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1.    Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
“Amendment” is defined in the preamble.
“Amendment Effective Date” is defined in Article III.
“Borrower” is defined in the preamble.
“Consenting Lender” means each Lender that has delivered its signature page
hereto in a manner and before the time set forth in Section 3.3.
“Credit Agreement” is defined in the first recital.
“Existing Credit Agreement” is defined in the first recital.
“Existing Lender” means each Lender that is a party to the Existing Credit
Agreement.



--------------------------------------------------------------------------------




“Lender” is defined in the preamble.
SECTION 1.2.    Other Definitions. Capitalized terms for which meanings are
provided in the Credit Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Amendment with such meanings.
ARTICLE II    
AMENDMENT TO EXISTING CREDIT AGREEMENT
Effective on (and subject to the occurrence of) the Amendment Effective Date,
Section 2.14 of the Existing Credit Agreement is hereby amended by deleting:
(a)    the reference to “$100,000,000” appearing in clause (a) of such Section
and inserting “$200,000,000” in its place; and
(b)    the last parenthetical appearing in clause (a) of such Section in its
entirety and inserting the following new parenthetical in its place: “(which
shall in no event be less than (A) four Business Days (in the case of the
Borrower’s first exercise of its right to request an increase in the Aggregate
Commitments under this Section (which, all parties acknowledge and agree, first
request was delivered on July 18, 2012)) and (B) ten Business Days (in all other
instances of a Borrower exercise hereunder), in each case, from the date of
delivery of such notice to the Lenders)”.
Except as expressly so amended, the Existing Credit Agreement shall continue in
full force and effect in accordance with its terms.
ARTICLE III    
CONDITIONS TO EFFECTIVENESS
This Amendment shall become effective on the date first written above (the
“Amendment Effective Date”) when the following conditions have been met:
SECTION 3.1.    Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrower and the Required Lenders.
SECTION 3.2.    Costs and Expenses, etc. The Administrative Agent shall have
received for the account of each Lender, all fees, costs and expenses due and
payable pursuant to Section 10.04 of the Credit Agreement, if then invoiced. All
accrued fees and expenses of the Administrative Agent and the Lenders (including
the fees and expenses of counsel (including any local counsel) for the
Administrative Agent shall have been paid.
SECTION 3.3.    Other Documents. The Administrative Agent shall have received
such other documents, agreements or information as the Administrative Agent, any
Lender or counsel to the Administrative Agent may reasonably request.
ARTICLE IV    
MISCELLANEOUS



--------------------------------------------------------------------------------




SECTION 4.1.    Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.
SECTION 4.2.    Loan Document Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with all of the terms and provisions of
the Existing Credit Agreement, as amended hereby, including Article X thereof.
SECTION 4.3.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
SECTION 4.4.    Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment.
SECTION 4.5.    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 4.6.    Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms and
Borrower confirms, reaffirms and ratifies all such documents and agrees to
perform and comply with the terms and conditions of the Existing Credit
Agreement and the Loan Documents, as amended hereby. The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended herein and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Existing
Credit Agreement or any other Loan Document or of any transaction or further or
future action on the part of any Loan Party which would require the consent of
the Lenders under the Existing Credit Agreement or any of the Loan Documents.
SECTION 4.7.    Representations and Warranties. To induce the Lenders to execute
and deliver this Amendment, the Borrower hereby represents and warrants to the
Lenders on the Amendment Effective Date that no Default or Event of Default
exists and all statements set forth in Section 4.02(a) of the Credit Agreement
are true and correct as of such date, except to the extent that any such
statement expressly relates to an earlier date (in which case such statement was
true and correct on and as of such earlier date).


[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.
THE HAIN CELESTIAL GROUP, INC.

By: /s/ Ira Lamel    
Name: Ira Lamel
Title: Executive VP & CFO


BANK OF AMERICA, N.A., as
Administrative Agent

By: /s/ Stephen J. Melicharek    
Name: Stephen J. Melicharek
Title: Senior Vice President


BANK OF AMERICA, N.A., as a Lender

By: /s/ Stephen J. Melicharek    
Name: Stephen J. Melicharek
Title: Senior Vice President




WELLS FARGO BANK, N.A.
 

By: /s/ Edward P. Nallan, Jr.    
Name: Edward P. Nallan, Jr.
Title: Senior Vice President




FARM CREDIT EAST, ACA
 

By: /s/ Justin Brown    
Name: Justin Brown
Title: Vice President





--------------------------------------------------------------------------------




HSBC Bank USA, National Association, as Lender
 

By: /s/ Varun Gupta    
Name: Varun Gupta
Title: Vice President


JPMORGAN CHASE BANK, N.A.
 

By: /s/ Devin Roccisano    
Name: Devin Roccisano
Title: Vice President


COOPERATIEVE CENTRALE RAIFFEISSEN- BOERENLEENBANK B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH
 

By: /s/ Michael Harder    
Name: Michael Harder
Title: Executive Director
By: /s/ Brett Delfino    
Name: Brett Delfino
Title: Executive Director


COBANK, ACB


By: /s/ Jonathan Logan    
Name: Jonathan Logan
Title: Executive Vice President







--------------------------------------------------------------------------------


KEYBANK, NATIONAL ASSOCIATION
By: /s/ James A. Gelle    
Name: James A. Gelle
Title: Vice President




RBS Citizens, N.A.


By: /s/ Paul Darrigo    
Name: Paul Darrigo
Title: Senior Vice President


T.D. BANK, N.A.


By: /s/ John Topolovec    
Name: John Topolovec
Title: Vice President




AGFIRST FARM CREDIT BANK,
AS A LENDER


By: /s/ Matthew H. Jeffords    
Name: Matthew H. Jeffords
Title: Asst. Vice President


KBC BANK, N.V.


By: /s/ Kurt O. Pagon    
Name: Kurt O. Pagon
Title: Vice President
By: /s/ Thomas R. Lalli    
Name: Thomas R. Lalli
Title: Managing Director

